DETAILED ACTION
This office action is in response to the communication received on May 24, 2022 concerning application No. 16/482,550 filed on July 31, 2019.
	Claims 24-37, 39-43, and 45-46 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/2022 regarding the claim objections have been fully considered. The amendments to the claims have been entered and overcome the claim objection of claim 24 previously set forth.
Applicant's arguments filed 5/24/2022 regarding the 35 USC 112 claim rejections have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112b rejection of claims 24 and 45 regarding the typographical error set forth in the previous office action. Regarding the 35 USC 112b rejection of claims 24 and 45 for reciting “based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location…where the displacements (Δx1(t2), Δx1(t3)) are obtained” where it is not clear whether the example displacements “(Δx1(t2), Δx1(t3))” are merely an example of the displacements being obtained or are used to further narrow the scope of the claim. Applicant did not amend or address these specific rejection remarks, therefore the 35 USC 112b rejection stands.
Additionally, regarding the 35 USC 112b rejection of claim 45 for reciting the indefinite limitations “a guiding function” in line 5 and “an analyzing function” in line 13. Applicant did not amend or address these limitations in the remarks, therefore the 35 USC 112b rejection stands.
Applicant's arguments filed 5/24/2022 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. 
In response to the applicant’s arguments that the prior art fails to teach “the process of obtaining the load values and the ultrasonography image sequence are synchronized in time”, examiner respectfully disagrees. As set forth in the previous office action pg. 15, lines 9-14 of Hodges discloses the measurements were made at the time indicated by the trigger which is aligned to the time the ultrasound images were made as shown in fig. 3. As the claims are currently written they only require the obtaining of the load values and the ultrasonography image to be synchronized in time, therefore values must be obtained at the same time ultrasonography images are also being obtained. As referenced in the description of fig. 3 on pg. 8 and fig. 3 itself ultrasound images are obtained at the same time data values are being obtained as seen by the solid and dashed lines present in fig. 3. Additionally, pg. 20, lines 20-22 disclose, “a frozen US image of the TrA was then taken. A one second trace of EMG recordings was also retrieved and stored simultaneously” and pg. 11, lines 11-13 discloses the Force data was sampled alongside the EMG data, meaning the data was sampled at the same time. Therefore the obtaining of the load values and ultrasonography image are synchronized in time.
In regards to applicant’s arguments on pg. 10 that the prior art fails to teach the user activated trigger function, examiner respectfully disagrees. Examiner understands that Hodges does not specifically teach the trigger is a user activated trigger, however the trigger is more than just a trigger to mark the time in which data was collected. Pg. 15, lines 9-14 of Hodges discloses “measures were made at the time indicated by the trigger aligned to the time the ultrasound images were made”, the trigger is used to represent when the ultrasound images were made but it is also used to indicate where measurements of EMG data and other obtained data are to be made. Without the trigger the system would not know when to obtain the data values from the plots shown in fig. 3. Therefore in response to the trigger the system is able to obtain the measured data values. This is emphasized by pg. 19, lines 27-28, “a trigger marked the EMG trace to allow simultaneous EMG and US recordings” without the trigger the EMG and US recordings would not be obtained. [0036] of Bertele is incorporated to teach that it is well known in the art to use a manual trigger to initiate a measurement period. Therefore the combination of Hodges in view of Bertele teaches “the process of obtaining the load values and the ultrasonography image sequence are synchronized in time in response to a trigger signal from the user activated trigger function”. For at least the above reasons the 35 USC 103 rejection of claims 24-37, 39-43, and 45-46 stand. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-37, 39-43, and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 24 and 45 recite the limitation, “based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location…where the displacements (Δx1(t2), Δx1(t3)) are obtained” which is considered indefinite. It is not clear to the examiner whether or not the example displacements “(Δx1(t2), Δx1(t3))” are merely an example of the displacements being obtained or are used to further narrow the scope of the claim. Please see MPEP 2173.05(d) for further explanation. For the purpose of examination the limitation is being interpreted as an example of the displacements. 
Claim 45 recites the limitations “a guiding function” in line 5 and “an analyzing function” in line 13 which are considered indefinite. These limitations are currently claimed as structures of the processing device; however function is not considered to be structure. For the purpose of examination the processing device is configured to carry out these claimed functions.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 33-37, 39-41, and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (WO 2004107976 A1) in view of Bertele et al. (US 20160095575, hereinafter Bertele).	
Regarding claim 24, Hodges teaches a method for determining strain values indicative of contractility of a loaded muscle of a patient, the method comprises; 
- setting a reference load to be exerted via a loaded action to be performed by the patient by use of the loaded muscle (page 4, lines 17-21, most preferably the method includes the step of directing the subject to exert a predetermined force” and page 2, lines 20-24, “monitoring at least one characteristic of the deep muscle while the subject used an anatomical structure to perform a first activity and a second activity, each of which cause contraction of the deep muscle”),
- obtaining load values exerted by the patient during a measurement period comprising an action period in which the patient performs the loaded action (page 6, lines 9-10, “force detection means for determining force applied by the subject during an assessment period” and page 4, lines 10-13, “use of one or more force transducers to assess the power of muscle activity. Of course, any suitable arrangement for indicating force may be used”, wherein the measurement period is initiated by a trigger function (pg. 15, lines 10-11,”measures were made at the time indicated by the trigger aligned to the time the ultrasound images were made”), 
- based on the reference load and at least some of the obtained load values, guiding the patient performing the loaded action to exert the reference load using the loaded muscle during the action period (page 4, lines 17-21, “most preferably the method includes the step of directing the subject to exert a predetermined force” and page 7, lines 2-3, “providing a subject with directions as to duration and intensity of effort”), 
- obtaining an ultrasonography image of the muscle at least during the action period ((page 2, lines 20-24 disclose that the muscle of the subject is monitored while the muscle is performing an activity which is seen as an action period. Additionally, pg. 3, lines 3-6 disclose that the monitoring is performed by an ultrasound imaging device meaning that at least one ultrasound image of the muscle is obtained during the action period), wherein the process of obtaining the load values and the ultrasonography image are synchronized in time in response to a trigger signal from the trigger function (pg. 15, lines 9-14 discloses that the measurements were made at the time indicated by the trigger which is aligned to the time the ultrasound images were made meaning the obtaining of measurements and acquiring of ultrasonography images are synchronized. Additionally, page 11, lines 11-13 and fig. 3 disclose force data was obtained at the same time as EMG data meaning Force is a measurement being obtained at the same time as the EMG data. Therefore by having the ultrasound images and EMG data being synchronized the ultrasound images are also synchronized with the force data being obtained), 
- selecting an analysis location in at least a part of the ultrasonography image subsequent to the measurement period (fig. 2 and pg. 8 lines 2-7, “fig. 3 shows results of ultrasound measurement of muscle activity” and pg. 15, lines 2-8, “measures of muscle thickness of TrA, OI and OE were made at three sites; the middle of the image and sites 1cm (calibrated to the image scale) either side of the midline (fig.2)”, where the location includes an analysis site within the image sequence), 
Hodges does not specifically teach the measurement is initiated by a user activated trigger function, the ultrasonography image is a sequence of images obtained at a given frame rate, and based on at least some of the ultrasonography images of the image sequence, determining the strain values indicative of the contractility of the muscle based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location, where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence.
However,
Bertele in a similar field of endeavor teaches the measurement is initiated by a user activated trigger function ([0036] discloses a manual trigger is used to initiate the acquiring of ultrasound images). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges to have the measurement be initiated by a user activated trigger function. The motivation to apply the known element of a user activated trigger function to the method of Hodges would be to allow for the predictable results of having the user to decide when to start performing imaging and data acquisition.
Bertele additionally teaches the ultrasonography image is a sequence of images ([0036], “sequences of two-dimensional or three-dimensional echographic images”) obtained at a given rate ([0036] by definition if the images being obtained are a sequence of images the images will be obtained at a given rate), the analysis location is selected at a part of the ultrasonography image sequence ([0043] discloses the reference point of the muscle region in fig. 1 is tracked throughout the image sequence)  and based on at least some of the ultrasonography images of the image sequence, determining the strain values indicative of the contractility of the muscle ([0038], “a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes one or more zones of the same muscle of different muscles involved in the same action”) based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location (fig.1 and [0043], “fig. 1 shows an ultrasonic image of a muscle region (10x100mm) at two instants during a muscle contraction. The arrow shows the muscle deformation through the relative displacement of two reference points recognizable in the two images and followed automatically in the sequence”, where the vector arrows between the reference points represent determined displacement), where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence ([0018] “the evaluation of the muscle deformation is advantageously performed through “optical flow” or “Particle image Velocimetry” techniques (OF-Ply) disclosed…known as “speckle tracking” or “feature tracking’” and [0030], “the processing unit is configured to transform such sequence or sequences of images in sequences of measurement of deformation and/or strain rates in more spatial locations of the muscle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Hodges to have the ultrasonography image be a sequence of images obtained at a given frame rate, the analysis location is selected at a part of the ultrasonography image sequence, and based on at least some of the ultrasonography images of the image sequence, determining the strain values indicative of the contractility of the muscle based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location, where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence. The motivation to apply the known techniques of having the ultrasonography image be a sequence of images obtained at a given frame rate, the analysis location is selected at a part of the ultrasonography image sequence, and based on at least some of the ultrasonography images of the image sequence, determining the strain values indicative of the contractility of the muscle based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location, where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence of Bertele to the method of Hodges would be to allow for the predictable results of continuously tracking the muscle over time and more effectively determining the displacement values that contribute to strain and deformation calculations, and to allow the user to determine these values more accurately.
Regarding claim 25, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches the analysis location is a single analysis location selected in at least a part of an image of the ultrasonography image (fig. 2 and pg. 8, lines 2-7, “fig. 3 shows results of ultrasound measurement of muscle activity” and pg. 15, lines 2-8, “measures of muscle thickness of TrA, OI and OE were made at three sites; the middle of the image and sites 1cm (calibrated to the image scale) either side of the midline (fig.2)”, where the location includes an analysis site within the image sequence).
Bertele further teaches the analysis location is a part of the ultrasonography imaging sequence (([0043] discloses the reference point of the muscle region in fig. 1 is tracked throughout the image sequence).
Regarding claim 26, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Bertele further teaches each of the strain values are associated with a specific zone in the analysis location which comprises at least one of the different locations ([0038], “the apparatus comprises a device according to the invention capable to measure strain and/or strain rated from sequences obtained acquiring with one or more echographic probes one or more zones of the same muscle or of different muscled involved in the same action” where the stain is determined through displacement of reference points [0043] “muscle deformation through the relative displacement of two reference points recognizable in the two image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Hodges in view of Bertele to have each of the strain values are associated with a specific zone in the analysis location 302 which comprises at least one of the different locations. The motivation to apply the known technique of having each of the strain values be associated with a specific zone in the analysis location 302 which comprises at least one of the different locations of Bertele to the method of Hodges in view of Bertele would be to allow for the predictable results of having a clearer region to determine strain values, thus allowing for more accurate determinations of strain values.
Regarding claim 27, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Bertele further teaches the displacements are obtained based on tracking each of the different locations from image to image in the image sequence ([0018], “the evaluation of muscle deformation is advantageously performed through “optical flow” or “Particle image Velocimetry” techniques (OF-Ply) disclosed…known as “speckle tracking” or “feature tracking’” and [0030], “the processing unit is configured to transform such sequence or sequences of images in sequences of measurement of deformation and/or strain rates in more spatial locations of the muscle”).
Regarding claim 33, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches setting the reference load to be exerted comprises setting the reference load to a percentage of a measured maximum load exerted via the loaded action previously performed by the patient (page 4, lines 17-20, “the method includes the step of directing the subject to exert a predetermined force. Preferably the force lies within the range of between 1% and 30$ of maximal voluntary contraction (MVC) of the anatomical structure”).
Regarding claim 34, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches
- prior to setting the reference load, obtaining peak load values exerted by the patient during a peak load action period in which the patient exerts a maximum load while performing the loaded action (page 12 line 1 “directing a maximal voluntary contraction in the subject”, where the reference load is set in a later step and page 12 line 4 “directing a contraction to a preselected force”), 
- determining the measured maximum load from the obtained peak load values (page 4 lines 17-20 “the method includes the step of directing the subject to exert a predetermined force. Preferably the force lies within the range of between 1% and 30% of maximal voluntary contraction (MVC) of the anatomical structure”).
Regarding claim 35, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches where guiding the patient comprises displaying the reference load and a history of at least some of the load values obtained during the action period (FIG. 3 and page 6 lines 30 – page 7, line 2, “processing means may be a computer which may be in signal connection with the force transducers and/or the muscle characteristic monitoring means” and page 11 lines 25-26 “The force transducers 16, 17 are in signal connection through lead 25 to display means 27 which may be a simple electronic display”, where FIG. 3 depicts the display of force asserted by the user).

    PNG
    media_image1.png
    299
    366
    media_image1.png
    Greyscale

Regarding claim 36, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches the muscle is a skeletal muscle (page 3, lines 3 and 9, “monitoring at least one characteristic of the muscle”, “the anatomical structure is preferably one or more limbs of the subject” and because the structure is from a limb it is considered to be a skeletal muscle).
Regarding claim 37, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches the loaded action is performed by exerting a load on an exercise machine capable of measuring the exerted load (page 11 lines 23-25 “Two force monitoring devices are provided in the form of transducers 16, 17 each of which is fixed to a support post 18, 19 respectively by a line 20, 21 and to a restraining band 22 on the subject's legs”).
Regarding claim 39, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches selecting an analysis location in at least a part of the ultrasonography image sequence subsequent to the measurement period (fig. 2 and pg. 8 lines 2-7, “fig. 3 shows results of ultrasound measurement of muscle activity” and pg. 15, lines 2-8, “measures of muscle thickness of TrA, OI and OE were made at three sites; the middle of the image and sites 1cm (calibrated to the image scale) either side of the midline (fig.2)”, where the location includes an analysis site within the image sequence).
Bertele further teaches the determination of the strain value is based on the selected analysis location in a plurality of the ultrasonography images in the ultrasonography image sequence (fig.1 and [0043], “fig. 1 shows an ultrasonic image of a muscle region (10x100mm) at two instants during a muscle contraction. The arrow shows the muscle deformation through the relative displacement of two reference points recognizable in the two images and followed automatically in the sequence” and [0030], “the processing unit is configured to transform such sequence or sequences of images in sequences of measurement of deformation and/or strain rates in more spatial locations of the muscle”). 
Regarding claim 40, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Bertele further teaches each of deformation values are determined on basis of at least two of the ultrasonography images in the ultrasonography image sequence, where each of the at least two ultrasonography images have been obtained at different time points during the action period ([0014] “the study of the fields of the deformations of one or more muscle structures through analysis of sequences of ultrasound images acquired during the period of time in which such structures perform a predefined action”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Hodges in view of Bertele to have each of deformation values are determined on basis of at least two of the ultrasonography images in the ultrasonography image sequence, where each of the at least two ultrasonography images have been obtained at different time points during the action period. The motivation to apply the known technique of heaving each of deformation values are determined on basis of at least two of the ultrasonography images in the ultrasonography image sequence, where each of the at least two ultrasonography images have been obtained at different time points during the action period of Bertele to the method of Hodges in view of Bertele would be to allow for the predictable results of having a greater understanding of the displacements of the muscle points during scanning, thus allowing for a more accurate analysis of the muscle.
Regarding claim 41, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges further teaches obtaining an EMG signal indicative of the myoelectric activity of the muscle at least during the action period (page 3 lines 3-5 “Monitoring at least one characteristic of the muscle may include using one or more of ultrasound imaging, electromyographic techniques and other suitable means for assessing change in the deep muscle. Preferably, monitoring includes the step of recording information on the at least one characteristic and any change that may occur”, where a “change in the deep muscle” indicates recording during an action period of muscle).
Regarding claim 45, Hodges teaches a processing device configured to receive an ultrasonography image for determining values indicative of contractility of a loaded muscle of a patient (abstract “monitoring at least one characteristic of the deep muscle while the subject performs either a first activity and a second activity each of which cause contraction of the deep muscle and which generate respective forces ... The device may also incorporate a computer (27) connected to the transducers and ultrasound device”, where the computer connected to the ultrasound device in Hodges is equivalent to the processing device of the claimed invention), the device comprises:
a trigger input arranged to receive a trigger signal from a trigger function pg. 15, lines 10-11,”measures were made at the time indicated by the trigger aligned to the time the ultrasound images were made” meaning the device must have a trigger input in order to receive a trigger),
a guiding function arranged to receive (page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” also page 7 lines 2-3 “The computer may be programmed to control a cycle of testing including providing a subject with directions as to duration and intensity of effort”, where the structure in Hodges, being a computer programmed to control a cycle of testing, is equivalent to the guiding functions since both are computer processors used to execute functions for guiding a patient motion), 
      a reference load to be exerted via a loaded action to be performed by the patient by use of the loaded muscle (page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” and page 2 lines 20-24 “monitoring at least one characteristic of the deep muscle while the subject uses an anatomical structure to perform a first activity and a second activity, each of which cause contraction of the deep muscle in at least some subjects”)
      load values exerted by the patient during a measurement period comprising an action period in which the patient performs the loaded action (page 6, lines 9-10, “force detection means for determining force applied by the subject during an assessment period” and page 4, lines 10-13, “use of one or more force transducers to assess the power of muscle activity. Of course, any suitable arrangement for indicating force may be used”), wherein the measurement period is initiated by a trigger function (pg. 15, lines 10-11,”measures were made at the time indicated by the trigger aligned to the time the ultrasound images were made”) where the guiding function is further arranged to guide the patient performing the loaded action to exert the reference load using the loaded muscle based on the reference load and at least some of the obtained load values (page 4, lines 17-21, “most preferably the method includes the step of directing the subject to exert a predetermined force” and page 7, lines 2-3, “providing a subject with directions as to duration and intensity of effort” and page 7 lines 2-3 “The computer may be programmed to control a cycle of testing including providing a subject with directions as to duration and intensity of effort”), and
an analyzing function arranged to receive the ultrasonography image of the muscle where the ultrasonography image is obtained at least for the action period (pg. 6 line 30 - pg. 7, line 10 discloses the device contains a processing system that performs analysis on the results of the monitoring of the at least one characteristic of the muscle and pg. 4, lines 14-16 disclose that monitoring includes the use of ultrasonography images of the muscle during activity which means the analyzing function receives the ultrasonography image), wherein the load values and the ultrasonography image sequence are obtained synchronized in time in response to the trigger signal from the trigger function (pg. 15, lines 9-14 discloses that the measurements were made at the time indicated by the trigger which is aligned to the time the ultrasound images were made meaning the obtaining of measurements and acquiring of ultrasonography images are synchronized. Additionally, page 11, lines 11-13 and fig. 3 disclose force data was obtained at the same time as EMG data meaning Force is a measurement being obtained at the same time as the EMG data. Therefore by having the ultrasound images and EMG data being synchronized the ultrasound images are also synchronized with the force data being obtained).
Hodges does not specifically teach the trigger input receives a trigger signal from a user operated trigger function, the ultrasonography image is a sequence of images obtained at a given frame rate, and the analyzing function is arranged to determine the strain values indicative of the contractility of the muscle based on at least some of the ultrasonography images of the image sequence and based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location selected in at least a part of an image of the ultrasonography image sequence, where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence.
However,
Bertele in a similar field of endeavor teaches the trigger input receives a trigger signal from a user operated trigger function ([0036] discloses a manual trigger is used to initiate the acquiring of ultrasound images, meaning the trigger input receives a trigger signal from a user operated trigger function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Hodges to have the trigger input receive a trigger signal from a user operated trigger function. The motivation to apply the known element of a user activated trigger function to the device of Hodges would be to allow for the predictable results of having the user to decide when to start performing imaging and data acquisition.
Bertele additionally teaches the ultrasonography image is a sequence of images ([0036], “sequences of two-dimensional or three-dimensional echographic images”) obtained at a given rate ([0036] by definition if the images being obtained are a sequence of images the images will be obtained at a given rate), and the analyzing function is arranged to determine the strain values indicative of the contractility of the muscle based on at least some of the ultrasonography images of the image sequence ([0038], “a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes one or more zones of the same muscle of different muscles involved in the same action”) and based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location selected in at least a part of an image of the ultrasonography image sequence (fig.1 and [0043], “fig. 1 shows an ultrasonic image of a muscle region (10x100mm) at two instants during a muscle contraction. The arrow shows the muscle deformation through the relative displacement of two reference points recognizable in the two images and followed automatically in the sequence”, where the vector arrows between the reference points represent determined displacement), where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence ([0018] “the evaluation of the muscle deformation is advantageously performed through “optical flow” or “Particle image Velocimetry” techniques (OF-Ply) disclosed…known as “speckle tracking” or “feature tracking’” and [0030], “the processing unit is configured to transform such sequence or sequences of images in sequences of measurement of deformation and/or strain rates in more spatial locations of the muscle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Hodges to have the ultrasonography image is a sequence of images obtained at a given frame rate, and the analyzing function is arranged to determine the strain values indicative of the contractility of the muscle based on at least some of the ultrasonography images of the image sequence and based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location selected in at least a part of an image of the ultrasonography image sequence, where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence. The motivation to apply the known techniques of having the ultrasonography image be a sequence of images obtained at a given frame rate, and the analyzing function is arranged to determine the strain values indicative of the contractility of the muscle based on at least some of the ultrasonography images of the image sequence and based on determined displacements (Δx1(t2), Δx1(t3)) of at least one identifiable location within the analysis location selected in at least a part of an image of the ultrasonography image sequence, where the displacements (Δx1(t2), Δx1(t3)) are obtained based on tracking the at least one identifiable location from image to image in the image sequence of Bertele to the device of Hodges would be to allow for the predictable results of continuously tracking the muscle over time and more effectively determining the displacement values that contribute to strain and deformation calculations, and to allow the user to determine these values more accurately.
Regarding claim 46, Hodges teaches an ultrasonic video recording and processing system arranged for obtaining an ultrasonography image for determining deformation values indicative of contractility of a loaded muscle of a patient (page 11 lines 27-28 “The computer may be programmed to display and store input”), the system comprises 
- the ultrasonic image processing device according to claim 45 (see rejection above where the combination of Hodges and Bertele teaches the device of claim 45), 
- an ultrasound scanner arranged for obtaining the ultrasonography image sequence (see abstract “an ultrasound device (30) for visualizing the deep muscle of interest”).

Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (WO 2004107976 A1) in view of Bertele (US 20160095575 A1) as applied to claim 24, and further in view of Patil (US 20180014812 A1).
Regarding claim 28, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Hodges in view of Bertele does not specifically teach the different locations are different unique speckle patterns.
However,
Patil in a similar field of endeavor teaches the different locations are different unique speckle patterns. (abstract “The displacements may be estimated using speckle tracking and are used to calculate strain” and [0020] “exhibits a phenomenon known as speckle. So long as the probe remains stationary, the speckle pattern will persist from one image frame to the next ... following the change in position of their speckle pattern from one image frame to the next”, where the speckle phenomenon involves a tracked position in the tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele to have the different locations be different unique speckle patterns. The motivation to apply the known techniques of having the different locations be different unique speckle patterns of Patil to the method of Hodges in view of Bertele would be to allow for the predictable results of more accurately determining the desired point locations within an image, thus providing a more accurate representation of point displacement.
Regarding claim 29, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Patil further teaches the image sequence is obtained at a rate greater than 100 images per second ([0029] “high frame rate echo data ... Preferably image frames are acquired at a rate of 100 Hz or greater”, where Hz means imaging cycles per second).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele to have the image sequence be obtained at a rate greater than 100 images per second. The motivation to apply the known technique of having the image sequence be obtained at a rate greater than 100 images per second of Patil to the method of Hodges in view of Bertele would be to allow for the predictable results of allowing for a high frame data acquisition, thus leading to more precise data points for analysis.
Regarding claim 30, Hodges in view of Bertele teaches the method of claim 24, as set forth above. Patil further teaches determining strain values associated with a predefined deformation-direction (FIG. 2a — 2d and [0025] “contraction along respective paths A, B and C... the points in the myocardium have contracted to the positions along paths A, B, and C”, where the contraction along respective paths includes deformation-direction of the tissue. Patil also discloses determining deformation/strain values associated with the directional displacements, [0026] “calculating strain values from the displacements” and [0025] “the motion as captured by ultrasound imaging is a succession of straight-line displacements 60 as shown in FIG. 2d)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele to determine strain values associated with a predefined deformation-direction. The motivation to apply the known technique of determining strain values associated with a predefined deformation-direction of Patil to the method of Hodges in view of Bertele would be to allow for the predictable results of allowing the user to calculate and determine muscle characteristics indicating contractility more accurately.
Regarding claim 31, Hodges in view of Bertele and Patil teaches the method of claim 30, as set forth above. Patil further teaches determining the strain values for two or more predefined deformation-directions (FIG. 2a — 2d and [0025] “contraction along respective paths A, B and C... the points in the myocardium have contracted to the positions along paths A, B, and C”, where the contraction along respective paths includes deformation-direction of the tissue. Patil also discloses determining deformation/strain values associated with the directional displacements, [0026] “calculating strain values from the displacements” and [0025] “the motion as captured by ultrasound imaging is a succession of straight-line displacements 60 as shown in FIG. 2d)”).
Regarding claim 32, Hodges in view of Bertele and Patil teaches the method of claim 30, as set forth above. Patil further teaches the strain values for the one or more predefined deformation-directions are determined based on a direction of displacements of at least one of the locations (FIG. 2a — 2d and [0025] “contraction along respective paths A, B and C... the points in the myocardium have contracted to the positions along paths A, B, and C”, where the contraction along respective paths includes deformation-direction of the tissue. Patil also discloses determining deformation/strain values associated with the directional displacements, [0026] “calculating strain values from the displacements” and [0025] “the motion as captured by ultrasound imaging is a succession of straight-line displacements 60 as shown in FIG. 2d)”, Patil further discloses the deformation values being determined based on the directions of the locations (see para. [0025] “The continual motion of this movement is now captured by ultrasonic imaging, but only the myocardial point locations at the time an image frame is acquired. Thus, the motion as captured by ultrasound imaging is a succession of straight-line displacements 60”).

    PNG
    media_image2.png
    418
    347
    media_image2.png
    Greyscale

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (WO 2004107976 A1) in view of Bertele (US 20160095575 A1) as applied to claim 24 and 41, in view of Shi (NPL “Assessment of muscle fatigue using sonomyography” 2006) further in view of Richardson (US 6185451 B1).
Regarding claim 42, Hodges in view of Bertele teaches the method of claim 41, as set forth above. Hodges further discloses displaying values (pg. 30, lines 21-24, “the US device 30 has a screen display to facilitate visualization of the deep muscle of interest”).
Hodges in view of Bertele does not specifically teach displaying the strain values and the EMG signal at least for the action period, where the displaying is performed subsequent to the measurement period.
However,
Shi in a similar field of endeavor teaches displaying strain values at least for the action period (fig 2c on page 26 depicts strain values plotted over time. By displaying the strain for the entire time the display is displaying the strain at least during the action period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele to display the strain values. The motivation to apply the known technique of displaying strain values of Shi to the method of Hodges in view of Bertele would be to allow for the predictable results of having the user more conveniently view and understand the strain being put on the muscle. 
Hodges in view of Bertele and Shi does not specifically teach displaying the EMG signal at least for the action period, where the displaying is performed subsequent to the measurement period.
However,
Richardson in a similar field of endeavor teaches displaying the EMG signal at least for the action period (col. 9 lines 36-38 “FIG. 5 is a representation of the display means 14 with an oscilloscopic representation 10 of the EMG activity, an indicator of function 11 and an ultrasound display screen 15”, by displaying the EMG activity for the entire time the display is displaying the EMG activity at least during the action period), where the displaying is performed subsequent to the measurement period (col. 4 line 51 “displaying the indication on a display means” and col. 4 lines 44-50 “monitoring the activity of the Superficial muscle ... analyzing the activity of the Superficial muscle ... to produce an indication of function of the deep muscle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele and Shit to display the EMG signal and where the displaying is performed subsequent to the measurement period. The motivation to apply the known technique of displaying EMG signal and where the displaying is performed subsequent to the measurement period of Richardson to the method of Hodges in view of Bertele in view of Shi would be to allow for the predictable results of allowing the user to more effectively display measurements, upon analyzing the data.
Regarding claim 43, Hodges in view of Bertele teaches the method of claim 41, as set forth above. Hodges further teaches displaying the load values at least for the action period (FIG. 3 and page 6 lines 30 – page 7, line 2, “processing means may be a computer which may be in signal connection with the force transducers and/or the muscle characteristic monitoring means” and page 11 lines 25-26 “The force transducers 16, 17 are in signal connection through lead 25 to display means 27 which may be a simple electronic display”, where FIG. 3 depicts the display of force asserted by the user).
Hodges in view of Bertele does not specifically teach displaying the strain values at least for the action period, where the displaying is performed subsequent to the measurement period.
However,
Shi in a similar field of endeavor teaches displaying strain values at least for the action period (fig 2c on page 26 depicts strain values plotted over time. By displaying the strain for the entire time the display is displaying the strain at least during the action period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele to display the strain values. The motivation to apply the known technique of displaying strain values of Shi to the method of Hodges in view of Bertele would be to allow for the predictable results of having the user more conveniently view and understand the strain being put on the muscle. 
Hodges in view of Bertele and Shi does not specifically teach the displaying is performed subsequent to the measurement period.
However,
Richardson in a similar field of endeavor teaches the displaying is performed subsequent to the measurement period (col. 4 line 51 “displaying the indication on a display means” and col. 4 lines 44-50 “monitoring the activity of the Superficial muscle ... analyzing the activity of the Superficial muscle ... to produce an indication of function of the deep muscle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Hodges in view of Bertele and Shit to have the display be performed subsequent to the measurement period. The motivation to apply the known technique of having the display be performed subsequent to the measurement period of Richardson to the method of Hodges in view of Bertele in view of Shi would be to allow for the predictable results of allowing the user to more effectively display measurements, upon analyzing the data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791